UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2018 Date of reporting period:	July 31, 2017 Item 1. Schedule of Investments: Putnam Multi-Cap Core Fund The fund's portfolio 7/31/17 (Unaudited) COMMON STOCKS (97.3%) (a) Shares Value Aerospace and defense (1.9%) Boeing Co. (The) 21,341 $5,174,339 Northrop Grumman Corp. 10,468 2,754,445 Spirit AeroSystems Holdings, Inc. Class A 33,682 2,035,403 Airlines (2.2%) Air Canada (Canada) (NON) 81,236 1,292,087 American Airlines Group, Inc. 48,925 2,467,777 Delta Air Lines, Inc. 54,529 2,691,551 Southwest Airlines Co. 46,366 2,573,777 United Continental Holdings, Inc. (NON) 35,322 2,390,593 Auto components (1.0%) Goodyear Tire & Rubber Co. (The) 88,295 2,782,175 Lear Corp. 16,093 2,384,822 Banks (8.4%) Bank of America Corp. 541,627 13,064,043 Byline Bancorp, Inc. (NON) 165,000 3,326,400 Citigroup, Inc. 176,765 12,099,564 JPMorgan Chase & Co. 139,022 12,762,220 Regions Financial Corp. 194,762 2,843,525 Beverages (1.9%) Coca-Cola Co. (The) 77,881 3,570,065 PepsiCo, Inc. 54,965 6,409,469 Biotechnology (4.5%) Amgen, Inc. 39,836 6,951,780 Bioverativ, Inc. (NON) 47,677 2,954,544 Celgene Corp. (NON) 32,864 4,450,114 Clovis Oncology, Inc. (NON) 34,059 2,888,544 Gilead Sciences, Inc. 60,318 4,589,597 Vertex Pharmaceuticals, Inc. (NON) 12,621 1,916,120 Building products (0.7%) JELD-WEN Holding, Inc. (NON) 57,050 1,862,683 Johnson Controls International PLC 52,912 2,060,922 Capital markets (5.0%) Ameriprise Financial, Inc. 24,532 3,554,196 E*Trade Financial Corp. (NON) 37,979 1,557,139 Goldman Sachs Group, Inc. (The) 26,586 5,990,623 Invesco, Ltd. 110,653 3,847,405 KKR & Co. LP 115,505 2,238,487 Morgan Stanley 134,259 6,296,747 State Street Corp. 32,386 3,019,347 Chemicals (1.2%) CF Industries Holdings, Inc. 111,847 3,282,709 Dow Chemical Co. (The) 45,234 2,905,832 Commercial services and supplies (0.6%) Hudson Technologies, Inc. (NON) (S) 207,506 1,678,724 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Germany) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Germany) (F) (RES) (NON) 1 1 Stericycle, Inc. (NON) 20,257 1,561,410 Communications equipment (1.5%) Cisco Systems, Inc. 192,021 6,039,060 EchoStar Corp. Class A (NON) 26,204 1,591,369 Construction materials (0.1%) Forterra, Inc. (NON) (S) 70,450 629,119 Consumer finance (1.3%) Capital One Financial Corp. 47,259 4,072,781 Synchrony Financial 98,732 2,993,554 Containers and packaging (0.5%) Berry Plastics Group, Inc. (NON) 45,935 2,576,035 Diversified financial services (2.1%) Alignvest Acquisition II Corp. Class A (Canada) (NON) 163,577 1,279,227 CF Corp. 144A (F) (NON) 286,599 2,865,990 CF Corp. Class A (NON) 88,156 953,848 Easterly Acquisition Corp. (NON) 192,680 1,926,800 Federal Street Acquisition Corp. (Units) (NON) 128,900 1,308,335 Gores Holdings II, Inc. (Units) (NON) 59,457 620,137 TPG Pace Holdings Corp. (Units) (NON) 220,755 2,267,154 Electric utilities (1.3%) Entergy Corp. 40,177 3,082,379 Exelon Corp. 96,874 3,714,149 Electrical equipment (0.7%) Rockwell Automation, Inc. 23,651 3,903,125 Electronic equipment, instruments, and components (0.4%) Jabil, Inc. 76,164 2,323,002 Energy equipment and services (0.8%) Baker Hughes a GE Co. 50,714 1,870,839 Enservco Corp. (NON) (S) 2,416,747 814,444 Select Energy Services Class A (F) (NON) 98,303 1,526,646 Equity real estate investment trusts (REITs) (0.7%) Armada Hoffler Properties, Inc. 168,058 2,228,449 Easterly Government Properties, Inc. (S) 84,688 1,692,913 Food and staples retail (3.8%) CVS Health Corp. 50,771 4,058,126 Wal-Mart Stores, Inc. 109,108 8,727,549 Walgreens Boots Alliance, Inc. 86,477 6,976,100 Food products (0.9%) Nomad Foods, Ltd. (United Kingdom) (NON) 176,723 2,518,303 Pinnacle Foods, Inc. 35,566 2,111,909 Health-care equipment and supplies (1.9%) Baxter International, Inc. 77,991 4,716,896 Becton Dickinson and Co. 26,081 5,252,713 Health-care providers and services (2.9%) Anthem, Inc. 18,403 3,426,823 Express Scripts Holding Co. (NON) 32,207 2,017,446 HCA Healthcare, Inc. (NON) 34,467 2,769,079 Humana, Inc. 14,563 3,366,966 McKesson Corp. 21,432 3,469,198 Hotels, restaurants, and leisure (3.6%) Bloomin' Brands, Inc. 135,513 2,361,992 Del Taco Restaurants, Inc. (NON) (S) 102,795 1,345,587 Hyatt Hotels Corp. Class A (NON) 46,381 2,577,392 Las Vegas Sands Corp. 54,670 3,368,219 Penn National Gaming, Inc. (NON) (S) 157,419 3,173,567 Playa Hotels & Resorts NV (NON) 261,668 3,092,917 Wyndham Worldwide Corp. 29,919 3,122,646 Household durables (0.9%) FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Germany) (F) (RES) (NON) 2 2 PulteGroup, Inc. 144,130 3,519,655 UCP, Inc. Class A (NON) 93,906 1,047,052 Independent power and renewable electricity producers (0.8%) NRG Energy, Inc. 161,767 3,982,704 Industrial conglomerates (0.6%) Honeywell International, Inc. 21,923 2,984,159 Insurance (2.4%) American International Group, Inc. 45,099 2,951,730 Assured Guaranty, Ltd. 79,404 3,573,974 Lincoln National Corp. 41,367 3,022,273 Prudential Financial, Inc. 29,379 3,326,584 Internet and direct marketing retail (1.4%) Amazon.com, Inc. (NON) 4,872 4,812,464 Expedia, Inc. 17,020 2,663,119 Global Fashion Holding SA (acquired 8/2/13, cost $43,883) (Private) (Luxembourg) (F) (RES) (NON) 1,036 11,104 Internet software and services (4.8%) Alphabet, Inc. Class A (NON) 8,515 8,050,933 Alphabet, Inc. Class C (NON) 7,454 6,935,947 Cision, Ltd. (NON) 299,997 3,314,967 Delivery Hero Holding GmbH (Germany) (NON) 70,001 2,295,422 Facebook, Inc. Class A (NON) 25,864 4,377,482 IT Services (1.7%) Conduent, Inc. (NON) 61,841 1,020,995 Convergys Corp. 119,450 2,863,217 DXC Technology Co. 63,702 4,992,963 Machinery (2.5%) Caterpillar, Inc. 26,435 3,012,268 Cummins, Inc. 18,711 3,141,577 Gardner Denver Holdings, Inc. (NON) (S) 95,650 2,196,124 Komatsu, Ltd. (Japan) 53,741 1,445,101 Oshkosh Corp. 46,130 3,176,512 Media (2.0%) Comcast Corp. Class A 102,791 4,163,036 DISH Network Corp. Class A (NON) 45,000 2,881,350 Live Nation Entertainment, Inc. (NON) 95,497 3,559,173 Metals and mining (1.1%) Alcoa Corp. 65,907 2,399,015 Freeport-McMoRan, Inc. (Indonesia) (NON) 242,681 3,547,996 Multiline retail (0.5%) Target Corp. 41,839 2,371,016 Oil, gas, and consumable fuels (4.2%) ConocoPhillips 75,015 3,403,431 Enterprise Products Partners LP 123,604 3,362,029 Marathon Oil Corp. 241,219 2,950,108 Royal Dutch Shell PLC ADR Class A (United Kingdom) (S) 109,373 6,182,856 Suncor Energy, Inc. (Canada) 96,960 3,162,835 Valero Energy Corp. 43,420 2,994,677 Paper and forest products (0.5%) KapStone Paper and Packaging Corp. 103,522 2,366,513 Pharmaceuticals (3.3%) Jazz Pharmaceuticals PLC (NON) 22,204 3,410,756 Johnson & Johnson 69,521 9,226,827 Pfizer, Inc. 139,591 4,628,838 Professional services (0.6%) ManpowerGroup, Inc. 27,616 2,959,054 Real estate management and development (0.8%) CBRE Group, Inc. Class A (NON) 75,666 2,874,551 Kennedy-Wilson Holdings, Inc. 77,221 1,552,142 Road and rail (0.6%) Norfolk Southern Corp. 29,302 3,298,819 Semiconductors and semiconductor equipment (3.0%) Applied Materials, Inc. 80,280 3,557,207 Lam Research Corp. 24,883 3,967,843 Qualcomm, Inc. 37,533 1,996,380 Teradyne, Inc. 77,207 2,670,590 Texas Instruments, Inc. 46,101 3,751,699 Software (4.6%) Dell Technologies, Inc. Class V (NON) 49,654 3,191,263 Microsoft Corp. 246,356 17,910,081 Oracle Corp. 66,094 3,300,073 Specialty retail (4.0%) Best Buy Co., Inc. 48,475 2,828,032 Conn's, Inc. (NON) (S) 84,763 1,813,928 Finish Line, Inc. (The) Class A (S) 131,321 1,806,977 Gap, Inc. (The) (S) 83,829 1,997,645 Home Depot, Inc. (The) 28,538 4,269,285 J. Jill, Inc. (NON) 149,751 1,832,952 Lowe's Cos., Inc. 31,408 2,430,979 Ross Stores, Inc. 30,465 1,685,324 Staples, Inc. 206,724 2,098,249 Technology hardware, storage, and peripherals (4.4%) Apple, Inc. 85,673 12,742,145 Hewlett Packard Enterprise Co. 131,831 2,308,361 HP, Inc. 153,383 2,929,615 NCR Corp. (NON) 66,331 2,510,628 Xerox Corp. 88,751 2,721,993 Textiles, apparel, and luxury goods (0.5%) Hanesbrands, Inc. (S) 125,998 2,887,874 Thrifts and mortgage finance (0.5%) Radian Group, Inc. 153,503 2,674,022 Trading companies and distributors (0.8%) BMC Stock Holdings, Inc. (NON) 66,508 1,463,176 United Rentals, Inc. (NON) 24,989 2,972,691 Wireless telecommunication services (0.8%) T-Mobile US, Inc. (NON) 36,703 2,263,107 Telephone & Data Systems, Inc. 72,102 2,049,856 Total common stocks (cost $425,677,533) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Becton Dickinson and Co. Ser. A, $3.063 cv. pfd. (NON) 19,872 $1,110,646 Total convertible preferred stocks (cost $993,600) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 $674,000 $837,445 Total convertible bonds and notes (cost $674,000) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Alignvest Acquisition II Corp. (Canada) 7/4/22 CAD11.50 81,788 $41,985 Cision, Ltd. 6/29/22 $11.50 26,005 56,431 Easterly Acquisition Corp. 7/29/20 11.50 96,340 81,889 Total warrants (cost $118,069) SHORT-TERM INVESTMENTS (5.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 1.29% (AFF) 19,247,116 $19,247,116 Putnam Short Term Investment Fund 1.15% (AFF) 7,712,347 7,712,347 Total short-term investments (cost $26,959,463) TOTAL INVESTMENTS Total investments (cost $454,422,665) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2017 through July 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $525,572,553. (b) The aggregate identified cost on a tax basis is $454,256,553, resulting in gross unrealized appreciation and depreciation of $94,831,732 and $8,393,138, respectively, or net unrealized appreciation of $86,438,594. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $11,108, or less than 0.1% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value as of 4/30/17 Purchase Cost Sale Proceeds Investment Income Realized gain (loss) Change in unrealized appreciation (depreciation) Fair value as of 7/31/17 Short-term investments Putnam Cash Collateral Pool, LLC*# $13,182,425 $48,522,591 $42,457,900 $33,920 $— $— $19,247,116 Putnam Short Term Investment Fund** 27,556,835 54,543,194 74,387,682 53,115 — — 7,712,347 Total Short-term investments 40,739,260 103,065,785 116,845,582 87,035 — — 26,959,463 Common stocks Energy Enservco Corp.† 850,453 — 44,396 — (8,304) 216,280 — Total Common stocks 850,453 — 44,396 — (8,304) 216,280 — Totals $41,589,713 $103,065,785 $116,889,978 $87,035 $(8,304) $216,280 $26,959,463 * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $19,247,116, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $18,644,824. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,865,990 to cover the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $72,877,427 $— $11,106 Consumer staples 34,371,521 — — Energy 24,741,219 1,526,646 — Financials 104,436,105 — — Health care 66,036,241 — — Industrials 59,096,317 — 2 Information technology 107,363,235 — — Materials 17,707,219 — — Real estate 8,348,055 — — Telecommunication services 4,312,963 — — Utilities 10,779,232 — — Total common stocks Convertible bonds and notes — 837,445 — Convertible preferred stocks — 1,110,646 — Warrants 180,305 — — Short-term investments 7,712,347 19,247,116 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $180,305 $— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Warrants (number of warrants) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: September 29, 2017
